Campbell, J.
The only important question involved in the merits of this case is whether the Act of 1881, which authorizes executors and administrators to take possession -of the realty of deceased persons, is effectual to give such a right as against the heirs of a person whose estate was in administration some years before the statute was passed.
The powers given by the statute include a power to lease from year to year, and cancel or modify any leases given by the decedent during his life-time, as he might have done himself, and to keep property in repair and receive rents and proceeds until the estate is settled or the land turned over to the heirs or devisees. Sess. L. 1881, p. 278.
It is manifest that in cases to which this statute can lawfully apply, heirs and devisees and those claiming under them would be subject to disturbance and ouster, and that when the representative has done nothing to estop him, such improvements as are made on such leases, partitions or other dispositions made would be liable to be disregarded, except in the cases where relief can be had in the probate court on a special showing.
Before this statute was passed the personal representa-, *613tive had no control over the realty except as power might he granted in certain cases to dispose of it. The rente belonged absolutely and completely to the heirs or devisees. They could rent, sell or divide the property at their pleasure, subject only to the contingency of the granting of a license in the special cases provided by law, and then the rents and profits belonged to them up to the time of such disposal. That these are vested rights of an important and valuable character needs no showing.
The statute, in the language used concerning the power of the representative to deal with the estate, proceeds throughout on the assumption that the executor or administrator becomes at once entitled to possession. Nothing is said concerning estates already vested for all purposes in heirs or devisees. The statute does not refer to any authority to divest existing rights. It treats all rights as affected at the death of the decedent by the liability to be assumed by the representative.
> We cannot properly hold that the Legislature designed to commit such an act of injustice as to take away vested rights and destroy valuable existing interests. We are bound, if possible, so to construe statutes as to give them validity and a reasonable operation.
The presumptions are always against retrospective operation of statutes operating on valuable rights, and the present case is not one which favors any different rule, as a retrospective application would work great wrong. Cooley Const. Lim. 369 et seq. and cases cited.
In our opinion the statute does not apply in this case, and the judgment below should be affirmed with costs.
Marston, J. concurred.
Cooley, J.
I agree in the result, placing my concurrence on the ground that the statute authorizing administrators to take possession of the real estate is not, in terms, retrospective. Harrison v. Metz 17 Mich. 377; Clark v. Hall 19 Mich. 356.
Graves, C. J. concurred.